MEMORANDUM **
Ana Gladys Martinez-Campos, a native and citizen of El Salvador, petitions for review of a Board of Immigration Appeals’ decision that affirmed an Immigration Judge’s (“IJ”) order denying her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We dismiss Martinez-Campos’ CAT claim for lack of jurisdiction, because it is not exhausted. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004).
We have jurisdiction over the remaining claims under 8 U.S.C. § 1252. We review for substantial evidence, Ochoa v. Gonzales, 406 F.3d 1166, 1169 (9th Cir.2005), and we deny the claims.
Substantial evidence supports the IJ’s denial of asylum because Martinez-Campos failed to demonstrate that any fear of persecution is on account of an enumerated ground. See id. at 1170-71. Accordingly, Martinez-Campos is not eligible for asylum.
Because Martinez-Campos failed to demonstrate that she is eligible for asylum, *470it follows that she did not satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.